This was a suit to quiet title. It was alleged that the tax deed constituted the cloud on title which we sought to be renewed. A final decree was entered among other things holding the tax deed to be void and granting the relief prayed. This assignment of error numbered 11 is the only one which needs to be considered. This assignment is: "The Court erred in entering the final decree."
We find no evidence in the record sustaining the allegation that the land was wild, unimproved and unoccupied at the time of the institution of the suit. There is neither allegation nor proof that the land was in possession of the complainants at the time of the institution of the suit. There is some evidence to the effect that the land was in actual possession of the defendants by occupancy thereof by their tenants at the time of the institution of the suit. The decree should, therefore, be reversed upon authority in the opinions in the cases of Gwynn v. Strickland, 34 Fla. 610, 16 So. 606; Richards v. Morris,39 Fla. 205, 22 So. 650, and Morgan v. Dunwoody, 66 Fla. 522, 63 So. 905, and it is so ordered.
Reversed.
WHITFIELD, P. J., AND TERRELL, J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion. *Page 1120